DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 15/958727, filed on 04/20/2018. Claims 1-2, 4-5, 7, 10-14, 16-20 are still pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of third fibers and the plurality of fourth fibers from claims 1 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7, 10-14, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite the limitation “a plurality of third fibers” and “a plurality of fourth fibers”. There appears to be no support for these limitations in the specification nor in the drawings. Rather, the specification and the drawings appear to teach only the plurality of first 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a plurality of second fibers… dispersed into the plurality of first fibers" in lines 5-6. This limitation appears to imply the plurality of second fibers are insert or placed into the plurality of first fibers however, Fig. 3 of the specification shows the plurality of second fibers are alongside or next to the plurality of first fibers. Therefore, it is unclear if this limitation is claiming the second fibers are dispersed next to or into the first fibers.  
Claim 13 recites the limitation "a plurality of second fibers… dispersed into the plurality of first fibers" in lines 10-11. This limitation appears to imply the plurality of second fibers are insert or placed into the plurality of first fibers however, Fig. 3 of the specification shows the plurality of second fibers are dispersed alongside or next to the plurality of first fibers. into the first fibers.
Claim 13 recites the limitation "the first fibers" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Further it is unclear if this is the same limitation as the plurality of first fibers in Claim 13, line 9. If so, it is unclear which of the plurality of first fibers this limitation is referring to.
Claims 19 recite the limitation "the first fibers" in line 3.  It is unclear if this is the same limitation as the plurality of first fibers in Claim 13, line 9. If so, it is unclear which of the plurality of first fibers this limitation is referring to.
Claims 17 and 18 recite the limitation "the tension member”.  There is insufficient antecedent basis for this limitation in the claim. Further it is unclear if this is the same limitation as the plurality of tension members in Claim 13, line 9. If so, it is unclear which of the plurality of tension members this limitation is referring to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 11, 13-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,360,208 to De Angelis (henceforth referred to as De Angelis).
Regarding claims 1-2, 7, 11, 13-14, 18, 20, De Angelis discloses an elevator system (i.e. Fig. 1), comprising: 
a hoistway (i.e. Fig. 1, ref. 1);
an elevator car (i.e. Fig. 1, ref. 2) disposed in the hoistway and movable therein; 
a plurality of tension members (i.e. Fig. 2) extending longitudinally along a length, each tension member including: 
a core portion (i.e. Fig. 2, portion inside ref. 15) including: 
a plurality of first fibers (i.e. Fig. 2, ref. 17); 
a plurality of second fibers (i.e. Fig. 2, ref. 16, 14 has different sizes and shape than ref. 17) different from the plurality of first fibers dispersed into the plurality of first fibers, the core portion formed as a dry fiber construction (i.e. Fig. 2, core portion does not have sheathing, ref. 12); 
an outer ring portion (i.e. Fig. 2, outside ref. 15) surrounding the core portion, the outer ring portion including: 
a plurality of third fibers (i.e. Fig. 2, ref. 18); 
a plurality of fourth fibers (i.e. Fig. 3, ref. 19); and 
a matrix material (i.e. Fig. 2, ref. 12) into which the plurality of third fibers and the plurality of fourth fibers are arranged.

Further comprising one or more barrier layers (i.e. Fig. 2, ref. 15) disposes between the core portion and the outer ring portion of the tension member. 
Wherein the plurality of tension members are twisted or braided into a plurality of cords, a plurality of cords disposed in the belt (i.e. Fig. 3 shows twisting).
De Angelis does not specifically teach a belt nor teach the plurality of tension members are laid along a width of the belt. However, cables and belts are common in the art and are choses based on size, weight distribution, or existing drive machines and drive pulleys at an installation site. For example, Alasentie teaches an elevator cable with a circular cross section in Fig. 4 comprising inner and outer rings wherein the inner (i.e. Fig. 4, ref. 8) and outer rings (i.e. Fig. 4, ref. 7) each comprising various fibers. Alasentie in an alternative embodiment in Fig. 3, teaches the a similar cable in the form of a belt (i.e. Fig. 3, ref. T) comprising a plurality of tension members (i.e. Fig. 3, ref. 7 and 8) at least partially encapsulated in a jacket material (i.e. Fig. 3, ref. 9) wherein the jacket material.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the belt form as taught in Alasentie in the elevator as taught in De Angelis for a larger distribution of loads or to accommodate existing pulley belt drives in an elevator system and there would have been reasonable expectation of success. 
Conclusion

US Patent No. 4,470,249 to Chiappetta et al teaches a mulit-layered wire rope;
US Patent No. 5,566,786 to De Angelis et al teaches a multi-layered wire rope for an elevator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654